Lumpkin, P. 3.
There was no error in admitting the testimony set out in one of the grounds of the motion for a new trial; the other grounds thereof, complaining of the admission and exclusion of testimony, do not disclose what was the testimony to which they referred; there was no error in charging upon the law of voluntary manslaughter; the instructions especially excepted to were substantially correct and applicable to the case ; the requests to charge were properly refused, and there was sufficient evidence to warrant the verdict.

Judgment affirmed.

All the Justices concurring, except Lewis, J., absent.
Conviction of manslaughter. Before Judge Bennet. Ware superior court. March 27, 1902.
J. L. Sweat, M. L. Mershon, and J. Walter Bennett, for plaintiff in error. John W. Bennett, solicitor-general, Leon A. Wilson, and Toomer & Reynolds, contra.